Citation Nr: 1012653	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to service connection for residuals of a 
concussion.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to the service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran had active service in the United States Navy 
from March 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia (Atlanta RO).  

Procedural history

The claim for entitlement to service connection for 
residuals of a concussion

In the April 2006 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of a concussion.  The RO received the Veteran's 
notice of disagreement (NOD) in May 2006.  In August 2007, a 
RO decision review officer (DRO) conducted a de novo review 
of the claim and confirmed the RO's findings in a SOC.  The 
Veteran's appeal was perfected by the timely filing of a 
substantive appeal (VA Form 9) in August 2007.

The Veteran was afforded a personal hearing at the RO before 
the undersigned in December 2009.  A transcript is 
associated with the claims folder.  The record also reflects 
that evidence has been submitted directly to the Board, 
accompanied by a waiver of having this evidence initially 
considered by the agency of original jurisdiction (AOJ) in 
accord with 38 C.F.R. § 20.1304.




The claim for sleep apnea, to include as secondary to 
service-connected tinnitus

In February 2009, the Veteran filed a claim of entitlement 
to service connection for sleep apnea.  An October 2009 
rating decision denied this claim.  

In a November 2009 NOD, the Veteran expressed his 
disagreement with that decision.  A SOC pertaining to that 
issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that where a NOD is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.

Issue not on appeal

In August 2007, the Veteran filed a claim for entitlement to 
an increased disability rating for the service-connected 
bilateral hearing loss.  In a December 2007 rating decision, 
the RO continued the assigned disability rating and 
effective date.  As evidenced by the claims folder, the 
Veteran did not express disagreement with the denial by the 
RO as to that claim.  Accordingly, that issue is not in 
appellate status and will be discussed no further herein. 
 See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].

The issue of entitlement to total disability based on 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  



The issues of entitlement to service connection for 
residuals of a concussion and for sleep apnea, to include as 
secondary to service-connected tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On December 3, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a 
withdrawal for his appeal of entitlement to an increased 
disability rating in excess of 10 percent for service-
connected tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to 
an increased disability rating in excess of 10 percent for 
service-connected tinnitus by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran, through his 
authorized representative, has withdrawn the appeal for 
entitlement to an increased disability rating in excess of 
10 percent for service-connected tinnitus.  See the December 
2009 Board hearing transcript, page 2.  Thus, as there 
remain no allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to 
review the appeal and it is dismissed.

ORDER

The appeal on the claim of entitlement to an increased 
disability rating in excess of 10 percent for service-
connected tinnitus is dismissed.


REMAND

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that 
these claims must be remanded for further evidentiary 
development.

2.  Entitlement to service connection for residuals of a 
concussion.

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As to element (1), current disability, the competent medical 
evidence of record indicates a diagnosis of post-concussion 
syndrome, which includes headaches, blurred vision, vertigo, 
memory loss, and mood disorder.  See, e.g., a VA treatment 
record dated March 2008.  

With respect to Hickson element (2), evidence of an in-
service incurrence of a disease or injury, the Veteran's 
service treatment records are absent any complaints or 
treatment for a concussion.  His service discharge 
examination is silent with respect to a head injury.  
However, the Veteran has stated that on September 14, 1961, 
he was involved in a motor vehicle accident at the NAS Chase 
Field Base in Beeville, Texas.  See, e.g., the Board hearing 
transcript, page 5.   The Veteran further stated that he was 
immediately taken to the hospital at NAS Chase Field, where 
he was unconscious for a period of 10 to 12 hours.  Id.  He 
was told by the treating physician that he sustained severe 
head trauma and was diagnosed with a concussion.  Id.  The 
Veteran has also stated that he was confined to barracks for 
the next four to five days after release from the hospital, 
and had sought treatment on a repeated basis at the base 
hospital for the next six months.  Id.; see also the 
Veteran's statement dated September 2008.  

The Board notes that a request was made to the National 
Personnel Records Center (NPRC) in September 2007 by the RO 
in order to locate medical treatment records from the NAS 
Chase Field Base Hospital from August 1961 to September 
1961.  The NPRC informed the RO that a search could not be 
conducted because their index did not include records from 
that facility during the requested time period.  There is no 
indication that any attempts were made to secure the 
Veteran's treatment records directly from the NAS Chase 
Field Base Hospital.  Such should be accomplished.

Nevertheless, in support of his claim, the Veteran has 
submitted a photograph of the automobile that he was in at 
the time of the accident, as well as a newspaper article 
that documents the accident.  Additionally, a friend of the 
Veteran submitted a letter in May 2008 indicating that he 
was informed by the Veteran in September 1961 of the motor 
vehicle accident.  The Board finds that these documents are 
of probative value in determining whether the Veteran was 
involved in a motor vehicle accident during service.  The 
Board further notes that the Veteran is competent to testify 
that he was involved in a motor vehicle accident and 
sustained a head injury.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Hickson element (2) has 
therefore been established.

With respect to Hickson element (3), medical nexus, the 
record includes the March 2008 neurology consult that 
relates the Veteran's complaints of headaches, blurred 
vision, vertigo, memory loss, and mood disorder to the 
residuals of the concussion that he purportedly suffered in 
service.  The probative value of this report holds limited 
probative value, however.  Specifically, there is no 
indication that the examiner had the benefit of reviewing 
the claims file, which, notably, includes the Veteran's 
service discharge examination.  The examiner also offered no 
rationale for her conclusions.  Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion.)

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's disability and whether 
such is related to his military service.  See Charles v. 
Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient medical evidence to decide the claim].

Additionally, the Veteran testified that he continues to 
receive treatment for his post-concussion syndrome from the 
Dublin VA outpatient clinic.  See the December 2009 Board 
hearing transcript, page 13.  The Board notes that the 
claims folder is negative for any treatment records for any 
VA treatment after October 2009.  Inasmuch as VA is on 
notice of the potential existence of additional records from 
regular VA treatment, records from any such treatment should 
be obtained prior to any further appellate review of this 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-
73 (1992).

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to the service-connected tinnitus.

As was described in the Introduction above, in October 2009 
the RO denied the Veteran's claim of entitlement to service 
connection for sleep apnea, to include as secondary to 
service-connected tinnitus.  The Veteran has since expressed 
disagreement with that decision.  See the Veteran's NOD 
dated November 2009.

In Manlincon, supra, the Court held that where a NOD is 
filed but a SOC has not been issued, the Board must remand 
the claim to the agency of original jurisdiction so that a 
SOC may be issued.  Thus, the agency of original 
jurisdiction must issue a SOC as to the Veteran's claim of 
entitlement to service connection for sleep apnea, to 
include as secondary to service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  He 
should be advised to provide the 
name(s) and addresses of any health 
care provider that has treated him for 
the residuals of his inservice head 
injury since service discharge.  Based 
on his response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  

Regardless of whether or not the 
Veteran responds, the RO should request 
through appropriate channels medical 
treatment reports for the Veteran from 
the NAS Chase Field Base Hospital for 
the period from September 14, 1961 to 
March 14, 1962.  

Additionally, the RO should request any 
records from VA outpatient treatment 
for post-concussion syndrome after 
October 2009.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.	The RO should then arrange for a 
physician to examine the Veteran and 
review the Veteran's VA claims folder.  
The examiner must provide an opinion, 
with supporting rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran currently suffers from 
a disability(ies) that are 
etiologically related to the head 
injury that he suffered in the 
documented September 1961 motor vehicle 
accident.  Any disability found to be 
related to the motor vehicle accident 
should be specifically identified.  
Reference should be made to the March 
2008 VA neurology consult.  

If any opinion cannot be made without 
resort to speculation, the examiner 
should so state with supporting 
rationale.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, The RO should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

4.	The RO should issue a SOC pertaining to 
the issue of entitlement to service 
connection for sleep apnea, to include 
as secondary to the service-connected 
tinnitus.  In connection therewith, the 
Veteran and his representative should 
be provided with appropriate notice of 
his appellate rights.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


